Citation Nr: 0601908	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  02-02 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to August 1961.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota, which, in 
pertinent part denied service connection for a mental 
condition and hepatitis C.  


FINDINGS OF FACT

1.  Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.  

2.  The veteran has a longstanding personality disorder and a 
history of problems with drug and alcohol abuse. 

3.  There is no probative evidence of a nexus between the 
diagnoses of Depression in the 1990's and the veteran's 
period of active military service.

4.  The veteran does not currently have a diagnosed 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In September 2004, the Board remanded this case, in part, to 
ensure the completion of all notification and development 
action required by VCAA.  A November 2004 notice letter 
outlined what was needed to establish service connection for 
the psychiatric disorder and hepatitis C, and informed the 
veteran of his and VA's responsibilities in developing these 
claims.  The September 2001 rating decision, the January 2002 
statement of the case (SOC), the September 2004 Board remand, 
and the supplemental SOCs (SSOCs) dated in July 2004 and 
September 2005 explained what the record showed and why the 
claims were not granted.  The November 2004 notice letter 
specifically advised the veteran to tell VA of any additional 
information or evidence that he would like VA to obtain and 
to send any information describing additional evidence or the 
evidence itself to VA.   

While full notice did not precede the initial rating 
decision, the claims were readjudicated after content 
complying notice was given.  See the September 2005 SSOC.  
The veteran has had ample opportunity to respond, and thus is 
not prejudiced by any notice timing defect.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The VA correspondence in November 2004 the SOC and 
SSOCs, and the Remand specifically advised him of the type of 
evidence that was necessary to establish his claims, asked 
him to assist in obtaining any outstanding medical records, 
and asked him to identify any other evidence or information 
supporting his claims.  The purpose behind the notice 
requirement is satisfied, as the veteran has been afforded a 
meaningful and full opportunity to participate effectively in 
the processing of his claims.  

Regarding the duty to assist, the RO obtained service medical 
records and records of post-service treatment the veteran 
received for his psychiatric problems and his hepatitis C.  A 
great deal of evidence has been received from VA facilities 
in Minneapolis and Chicago.  VA informed the veteran that 
additional records may be available from a facility at the 
University of Chicago.  The November 2004 letter specifically 
asked the veteran to assist in obtaining any such records by 
returning a signed release form.  He has not done so.  The 
veteran has not identified any other pertinent evidence 
outstanding.  The veteran was provided numerous VA 
examinations over the years.  The most recent examinations 
were in December 2004.  VA's assistance obligations with 
respect to these matters are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  service medical records; service personnel records; the 
appellant's contentions; a June 2001 psychiatric examination; 
a transcript of the veteran's March 2002 RO hearing; VA 
inpatient and outpatient treatment records dating from 1983 
to 2004; documents from the Social Security Administration; 
statements from the veteran's representative; and December 
2004 VA examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to each claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The veteran's service medical records, including the report 
of his July 1961 examination for separation from service, 
reveal no complaints or findings indicative of hepatitis C.  
Service medical records show that the veteran was treated in 
June 1961 with self-inflicted lacerations on the left 
forearm.  He was sent for psychiatric evaluation to determine 
if the problem was a schizophrenia or a personality disorder.  
A long history of difficulties with law, disorderliness, and 
narcotics use was noted.  (Service personnel records document 
substantial charges in a March 1961 court martial.)  The 
veteran was seen for one day in June 1961 at the 121st 
Evacuation Hospital.  Mental status examination indicated 
that the veteran was mildly depressed with no thought 
disorder or psychotic process.  The diagnosis was inadequate 
personality with antisocial and emotional instability 
tendencies.  The condition was found to have existed prior to 
service.  It was noted that there was no physical or mental 
defect warranting medical separation under the provisions of 
635-40 A&B, and that the veteran's retention in the service 
may be expected to result in continued ineffectualness and 
repeated disciplinary infractions.  The veteran was 
discharged under AR 635-209 for unsuitability by reason of 
behavior disorder.  Evaluation on the report of the veteran's 
July 1961 examination prior to separation showed that the 
veteran was psychiatrically abnormal.  Reference was made to 
the report from the veteran's single day of hospitalization 
at the 121st Evac Hospital, which showed the abnormality was 
an inadequate personality.  The veteran was not diagnosed 
with a psychiatric disorder during service or for years 
thereafter.     

Post service medical records detail a long history of 
inpatient and outpatient treatment for addiction to drugs and 
alcohol.  The records confirm that the veteran drank heavily 
and used intravenous drugs including cocaine and heroine.  

The veteran underwent a blood transfusion at a VA facility in 
April 1983.
VA outpatient treatment records show a diagnosis of hepatitis 
C in August 1996.  

Inpatient and outpatient treatment records from the 1970s to 
2001, consistently show a diagnosis of drug and alcohol 
dependence, active or in various stages of remission.  
Depressive episodes were also noted over these years, and 
diagnoses of major depressive disorder and depression with 
psychotic features were noted in the 1990s.  

On VA examination in June 2001, the examiner noted the 
veteran gave a history of having been diagnosed with 
schizophrenia in 1972.  On mental status examination the 
examiner reported that it was difficult to determine whether 
the veteran was hallucinating due to his drug and alcohol 
abuse.  The diagnoses included polydrug dependence, 
personality disorder, and history of depression episodes, 
probably secondary to long-standing drug and alcohol abuse.      

During his March 2002 RO hearing, the veteran testified that 
he was first diagnosed with hepatitis C in 1983 at the 
University of Chicago, Illinois, hospital.  The veteran 
reported that he received the same diagnosis at the Hines VA 
medical center in the early 1990s, and at the Minneapolis VA 
Medical Center in 2001.  He indicated that during service as 
a corpsman he drove an ambulance and was exposed to some 
blood.  The veteran stated that his emotional problems began 
during service after he was beaten   He stated that he was 
first treated for psychiatric problems, including suicidal 
tendencies, in Chicago, at the Hines VA Medical Center in the 
late 1980s and early 1990s.  The veteran is not currently 
being seen by any psychiatrist.  

On VA mental disorders examination in December 2004, the 
examiner noted that the veteran's entire claims file was 
reviewed in conjunction with the examination.   The examiner 
found that the veteran had a longstanding history of 
depressive episodes before, during and after service.  He 
determined that the underlying cause of the depressive 
episodes was most probably the veteran's basic personality 
disorder, with complications from his abuse of drugs and 
alcohol.  The examiner discussed the veteran's current 
symptoms and diagnosed the veteran with polydrug dependence, 
currently in remission.  He found that the veteran's history 
of depressive episodes were secondary to his 
characterological problems, and his inability to adjust to 
the demands of society, civilian or military, and complicated 
by his addictions.  He also diagnosed personality disorder, 
not otherwise specified. 

On December 2004 VA examination of the liver, the examiner 
noted that the veteran reported his the earliest diagnosis of 
hepatitis C was in the 1980s or around 1990.  He identified 
the veteran's risk factors for hepatitis C as primarily IV 
drug abuse from the 1960s through the 1980s.  The examiner 
noted the veteran's documented blood transfusion at the Hines 
VA medical facility in 1983, and the fact that it was likely 
that he also had blood transfusions at the time of his 
(nonservice) gunshot wound in the late 1960s.  Responding to 
specific questions posed by VA, the examiner concluded that 
the veteran was diagnosed with hepatitis C, and that it was 
unlikely that the veteran's hepatitis C is related to his 
military service.  In describing his rationale for this 
conclusion, the examiner pointed out that the veteran had no 
known high risk exposures during his period of military 
service, and  multiple risks after discharge, primarily the 
IV drug abuse.  He also noted that the veteran's documented 
blood transfusion in 1983 and the likely multiple blood 
transfusions in the late 1960s, were both performed during a 
period when blood was not screened for hepatitis C.  Finally 
the examiner stated that if the veteran acquired hepatitis C 
during service in 1960-1961, he would now be 43 years with 
the diagnosis.  He pointed out that it is statistically very 
unlikely to be hepatitis C positive for 43 years without 
significant complications.    

III.  Law and Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The Board 
notes that personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

In addition, the law also provides that, where a veteran 
served ninety days or more of active military service, and 
certain chronic disorders, including a psychosis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease(s) shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112,  1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

	Hepatitis C

The veteran asserts that he contracted hepatitis C, which was 
not diagnosed until the 1980s or 1990s, through exposure to 
the hepatitis C virus while he was in service in 1960 and 
1961.  He concedes that hepatitis C was not diagnosed or 
manifested during service, but notes that a test for 
hepatitis C was not in use until the 1990s.  While he admits 
he does not know exactly how he contracted the condition, he 
reports a number of risk factors for hepatitis C during 
service, including contact with blood from people he picked 
up while serving as a corpsman driving an ambulance, and the 
receipt of inoculations through a jet injector.  The reported 
risk factors have not been verified.  The Board also notes 
that the veteran has a long history of drug and alcohol abuse 
since the 1960s. 

Service medical records do not include any medical findings 
or abnormal studies indicative of hepatitis, and do not 
document any of the veteran's reported risk factors for 
hepatitis.  (Notably, regarding the veteran's intravenous 
drug use, there is no evidence showing that the veteran used 
IV drugs during service.  Moreover, even assuming the veteran 
had used drugs during service, if he contracted hepatitis 
from such drug abuse, compensation for such disability would 
be prohibited by law.  See 38 U.S.C.A. § 1110.)  

The first medical evidence that the veteran was exposed to 
hepatitis C is not until more than 20 years after separation 
from service in 1961.  There is no competent (medical) 
evidence of record that relates hepatitis C to any event, 
injury, or disease in service.  A careful review of all VA 
and private medical records revealed no opinion linking the 
veteran's hepatitis C to service or to a risk factor therein.  

To the contrary, the record contains a statement from a VA 
doctor who examined the veteran in December 2004 and offered 
a medical opinion that does address the specific issue of the 
likely etiology of the veteran's hepatitis.  This VA examiner 
indicated that it was unlikely that the veteran's hepatitis C 
is related to his military service.  In support of this 
conclusion, the examiner pointed out the fact that the 
veteran's high risk exposures to hepatitis C (his IV drug 
abuse and his blood transfusion(s)) took place outside of his 
one year of active duty service.  He also noted that the 
veteran's lack of significant hepatitis C complications at 
present  supported the theory the veteran did not acquire 
hepatitis in 1960-1961.  (He reported that it was 
statistically very unlikely to be hepatitis C positive for 43 
years without significant complications.    

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the December 2004 medical opinion merits substantial 
probative weight.  The opinion was given by a doctor who 
examined the veteran and had the benefit of a review of the 
veteran's entire claims file.  There is still no objective 
evidence showing that the veteran, as argued, developed 
hepatitis C due to some inservice activity.  The only 
evidence purporting to show a connection between the 
veteran's service and his hepatitis C is in his own 
allegations.  Because he is a lay person, his opinions as to 
medical nexus are not competent evidence.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu, supra.  

In summary, a VA doctor has concluded that it is unlikely 
that the veteran's hepatitis C is related to service, and 
there is no competent medical evidence supporting the 
veteran's allegation that his current hepatitis C is related 
to service.  The preponderance of the evidence is against his 
claim, and it must be denied.  

	Psychiatric disorder

The veteran asserts that he has a psychiatric disorder that 
was acquired during service. 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the legal criteria (cited above) to the instant 
case, the Board finds that, while it does appear clear that 
the veteran has had a longstanding problem with a personality 
disorder (or character insufficiency) and with substance 
abuse, there is absolutely no competent medical evidence 
indicating that he currently has a psychiatric disorder that 
is etiologically related to service.  Moreover, careful 
review of the evidentiary record shows that neither the 
veteran nor his representative has asserted that any such 
evidence exists and/or identified a source from which such 
evidence could be obtained.  Therefore, as is explained 
below, the claim must be denied.    

During service, the veteran was treated for inadequate 
personality with antisocial and emotional instability 
tendencies.  While the veteran and his representative assert 
that this was actually a psychiatric disorder, misdiagnosed 
during service as a personality disorder, the Board does not 
agree.  The service medical records and personnel records 
show that the veteran had a long history of difficulties with 
law or civilian life involving larceny, disorderliness, and 
narcotics use.  The veteran was admitted to the hospital and 
provided an examination in June 1961 for the specific purpose 
of determining whether his problems were the result of some 
psychiatric disorder, such as schizophrenia, or a character 
behavior disorder.  On mental status evaluation, the veteran 
was mildly depressed but not anxious, and he had no thought 
disorder or psychotic process.  The diagnosis was a 
personality disorder, specifically, "inadequate personality 
with antisocial and emotional instability tendencies."  As 
noted above, personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  In short, the service medical records 
are devoid of any evidence indicating that a psychiatric 
disability began or was aggravated during service.  

After service, the veteran had a great deal of inpatient and 
outpatient treatment for drug and alcohol dependence.  While 
depressive episodes were also noted over the years, diagnoses 
of major depressive disorder and depression with psychotic 
features were not shown until the 1990s.  No competent 
medical evidence has been presented to show a causal nexus 
between the psychiatric problems first diagnosed in the 1990s 
(and which are not shown on recent examination) and the 
veteran's period of service more than 30 years earlier.  The 
only link between service and the veteran's psychiatric 
problems in the 1990s is provided in statements from the 
veteran.  In cases such as this, where a medical diagnosis 
and competent medical evidence of causation are essential, 
lay statements alone are not sufficient to establish a claim 
for service connection.  See Espiritu, supra.  These 
statements have been considered, but as previously noted, 
they are not competent to testify as to medical diagnosis or 
causation.

Since 2001, the veteran has not been diagnosed with 
depression (other than by history) or with any other 
psychiatric disorder.  On VA mental disorders examination in 
June 2001, the diagnosis was polydrug dependence, history of 
depression episodes, probably secondary to long-standing drug 
and alcohol abuse, and personality disorder, not otherwise 
specified.  On VA examination mental disorders examination in 
December 2004, the diagnosis was as follows:  polydrug 
dependence, currently in remission; history of depressive 
episodes felt to be secondary to the veteran's 
characterological problems and his inability to adjust to the 
demands of society, civilian or military, and complicated by 
his addictions; and personality disorder, not otherwise 
specified.  Additionally, the Board finds it pertinent that 
the examiner in December 2004 went to great lengths to 
carefully explain his conclusion that the veteran's 
depressive episodes (before, during, and after service) were 
not diagnoses of Depression, but rather, were symptoms of the 
veteran's basic personality disorder, complicated by his drug 
abuse.  The veteran does not currently have a diagnosed 
psychiatric disorder, nor has he been diagnosed with one for 
years.  The Court has held that there can be no valid claim 
without proof of a present disability.  Rabideau  v. 
Derwinski, 2 Vet. App. 141 (1992).  While the veteran has a 
personality disorder, personality disorders are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  

With no competent medical evidence indicating that the 
veteran has a current psychiatric disorder which is 
etiologically linked to his period of active military 
service, the claim for service connection must be denied.  
See Hickson, supra.




ORDER

Service connection for hepatitis C is denied.

Service connection for a psychiatric disorder is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


